Order unanimously reversed, without costs of this appeal to either party and motion denied, without costs. Memorandum: Notice of motion was not given in accordance with the time requirements of CPLR. ('See OPLR 2214, subd. [b]; 2103, subd. [b], par. 2.) (Appeal by defendant in first action and plaintiff in second action from an order of Erie *617Special Term granting plaintiff’s motion consolidating the actions and fixing the County of Erie as the place of trial.)
Present — Williams, P. J., Bastow, Goldman, Del Yecehio and Marsh, JJ.